Citation Nr: 0938749	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability. 

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension. 

4.  Entitlement to a compensable disability rating for 
residuals of fractured left 3rd metatarsal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1979 to June 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  In a June 2005 rating decision, the RO declined to 
reopen the claim of service connection for bilateral knee 
disability and denied service connection for erectile 
dysfunction.  By the way of an October 2006 rating decision, 
the RO denied a compensable disability rating for service-
connected residuals of fractured left 3rd metatarsal.  The 
Veteran has perfected an appeal for all the issues. 

It is noted that in an April 1997 rating decision, the RO 
denied the claim for service connection for bilateral knee 
disability because there was no evidence of knee injuries 
during service and there was no current diagnosis of knee 
disability.  The Veteran initiated an appeal by filing a 
notice of disagreement, but did not perfect the appeal by 
filing a timely substantive appeal after receiving the 
February 2000 statement of the case.  The April 1997 rating 
decision is the last final decision of record.   

While the June 2005 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In September 2009, the Veteran testified before the 
undersigned at a hearing held at the Central Office in 
Washington, District of Columbia.  A copy of the hearing 
transcript is associated with the claims folder. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for bilateral knee disability, but that 
additional development is necessary regarding the underlying 
service connection claim.  Additionally, the issues of 
entitlement to service connection for erectile dysfunction 
and entitlement to a compensable disability rating for 
residuals of fractured left 3rd metatarsal require additional 
development prior to adjudication. Accordingly, these matters 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied the claim 
of service connection for bilateral knee disability, finding 
that there was no current diagnosis for bilateral knee 
disability and evidence of an inservice injury.  The Veteran 
did not appeal that decision, and it became final. 

2.  Since the April 1997 decision, VA has received additional 
evidence that relates to an unestablished fact (a diagnosed 
disability) necessary to substantiate the Veteran's claim of 
service connection for bilateral knee disability, and raises 
a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the claim of 
service connection for bilateral knee disability became 
final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2009).

2.  New and material evidence sufficient to reopen the claim 
for service connection has been received since the last final 
decision in April 1997.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
in view of the Board's favorable decision to reopen the claim 
of service connection for bilateral knee disability, any 
further discussion as to that claim regarding any lapses in 
duties to assist and notify, or regarding whether the Veteran 
was prejudiced by any such lapses, would serve no useful 
purpose.  

Application to Reopen Claim

The Veteran seeks to reopen a claim of service connection for 
bilateral knee disability. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the RO in an April 1997 
rating decision.  The Veteran did not perfect an appeal, and 
the rating decision became final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).  The Veteran now 
seeks to reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156 (2009).

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the April 1997 rating 
decision consisted of the Veteran's service treatment records 
and an April 1997 VA examination report.  The RO denied the 
Veteran's claim, in part, because the evidence of record 
failed to show a current disability. 

Subsequent to the April 1997 rating decision, VA has received 
the Veteran's treatment records from VA Medical Center (VAMC) 
in Washington dated April 1997 to November 2006 that show 
treatment for bilateral knee disability.  Review of the VA 
treatment records shows that the Veteran has been diagnosed 
with anthralgia in both knees.  The Veteran testified at his 
hearing that he had parachute jumps during his more than 15-
year long period of service and that he initiated his first 
claim for service connection for knee problems shortly after 
getting out of service.   

The Board finds that the additional evidence received since 
the April 1997 rating decision relates to the unestablished 
fact necessary to substantiate the claim.  Specifically, the 
recently added records from the VAMC provide new evidence 
that relates to a current diagnosis, which may be related to 
service.  

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection is reopened.  38 
C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a bilateral knee disability, 
and the claim is reopened.   


REMAND

As discussed above, VA has received additional evidence which 
is sufficient to reopen the Veteran's claim for service 
connection for bilateral knee condition; however, additional 
development is necessary prior to adjudication of this claim.

The Veteran has not yet been afforded a VA examination in 
conjunction with his bilateral knee disability claim.  Since 
the additional medical evidence shows several current 
diagnoses, a VA examination is in order to attempt to 
identify the precise nature of the disability (or 
disabilities) and to determine the most likely etiology of 
any current knee condition.   See 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).     

The issues of entitlement to service connection for erectile 
dysfunction and entitlement to a compensable disability 
rating for residuals of fractured left 3rd metatarsal require 
additional development prior to adjudication.

In regard to the Veteran's claim for service connection for 
erectile dysfunction, to include as secondary to 
hypertension, a remand is necessary to obtain another VA 
medical opinion.  Although the Veteran was previously 
afforded a VA examination in March 2008, the VA examiner said 
that he was unable to provide an etiology for the Veteran's 
erectile dysfunction.  The examiner found that although the 
Veteran attributed his disorder to his hypertension 
medication, hydrochlorothiazide (HCTZ), the examiner noted 
that the erectile dysfunction "is not a major side effect of 
this drug." 

The Veteran, however, has submitted a copy of his 
prescription instructions for HCTZ which shows that erectile 
dysfunction is a possible side effect of HCTZ.  The Board 
believes that another VA medical opinion is warranted.  The 
RO/AMC should request that a VA examiner provide a medical 
opinion as to whether it is at least as likely as not that 
the Veteran's erectile dysfunction is due to or aggravated by 
his hypertension medication, or is otherwise related to 
service or service-connected disabilities.   

With respect to the Veteran's claim for a compensable 
disability rating for service-connected residuals of 
fractured left 3rd metatarsal, a new VA examination is 
necessary because the evidence shows that the Veteran's 
condition has worsened.  During the September 2009 hearing, 
the Veteran testified to additional symptomatology that was 
not reflected in the June 2008 VA examination report.  
Specifically, the Veteran stated that he had recently 
developed a bunion-like manifestation that protruded out from 
his left foot and it required him to wear shoe inserts.  The 
transcript indicates that during the hearing, the Veteran 
showed his left foot with the above described manifestation 
to the undersigned Veteran's Law Judge.  While the record 
does not reflect that this manifestation is related to the 
residuals of fractured left 3rd metatarsal, it was apparent 
at the hearing that the Veteran has current additional 
symptomatology involving his left foot.  Based on the 
foregoing, the Veteran should be afforded a new VA 
examination to evaluate the nature and current severity of 
the service connected disability.  In the examination report, 
the VA examiner should be instructed to determine whether 
this additional symptomatology is an additional manifestation 
of the Veteran's service-connected left foot disability.

Prior to any examination, copies of all outstanding records 
of pertinent VA and private treatment for the Veteran's 
bilateral knee disability, erectile dysfunction, 
hypertension, and left foot disability, should be obtained 
and added to the record.  In particular, the Veteran 
mentioned during the September 2009 hearing that one of his 
VA physicians had recently attributed his erectile 
dysfunction to his hypertension medication.  The Veteran 
testified that he and his doctor spoke about the relationship 
between erectile dysfunction and HCTZ approximately one to 
two years ago.  See September 2009 hearing transcript, page 
13.  The RO/AMC should attempt to obtain these treatment 
records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain 
assistance from the Veteran in order to 
identify and obtain any records of pertinent 
medical treatment for the Veteran's 
bilateral knee disability, erectile 
dysfunction, hypertension, and left foot 
disability that are not yet on file.  In 
particular, the RO/AMC should obtain any 
outstanding records of VA treatment for 
erectile dysfunction within the last few 
years. 

If the RO/AMC is unable to locate any 
additional treatment records that were 
identified by the Veteran, then a memorandum 
of the RO/AMC's efforts in attempting to 
obtain those records should be associated 
with the claims file.  

2.  The RO/AMC should then schedule the 
Veteran for a VA examination(s), with an 
appropriate examiner, to determine the 
nature and likely etiologies of the 
Veteran's bilateral knee disability and 
erectile dysfunction.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All tests 
and studies deemed necessary by the examiner 
should be performed.  

Based on a review of the claims file and the 
clinical findings on examination(s), the 
examiner(s) should be requested to provide a 
diagnosis corresponding to the claimed 
bilateral knee disability and erectile 
dysfunction.  Additionally, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed bilateral knee disability and 
erectile dysfunction are etiologically 
related to service.

The examiner should also provide an opinion 
as to whether the erectile dysfunction is 
caused by the service connected 
hypertension, or any other service connected 
disability.  In particular, the examiner is 
requested to determine whether the Veteran's 
hypertension medication causes his erectile 
dysfunction.  

The examiner should provide a rationale for 
any opinion provided. If the examiner is 
unable to provide an opinion, the examiner 
should explain why an opinion could not be 
reached.

3.  The RO/AMC should also schedule the 
Veteran for a VA examination to determine 
the current degree of severity of the 
residuals from the fractured left 3rd 
metatarsal.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The claims folder should be made available 
to the examiners for their review.  The 
examiners should note the functional impact 
caused by the Veteran's left foot 
disability.  The examiner should comment on 
whether the Veteran's residuals from the 
fracture are less than moderate, moderate, 
moderately severe, or severe.

4.  The RO/AMC should then re-adjudicate the 
claims under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


